173 F.2d 222 (1949)
E. T. WEIR, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 9788.
United States Court of Appeals Third Circuit.
Argued February 8, 1949.
Decided February 23, 1949.
John E. Laughlin, Jr., of Pittsburgh, Pa. (Thorp, Bostwick, Reed & Armstrong, of Pittsburgh, Pa., on the brief), for petitioner.
Sumner M. Redstone, of Washington, D. C. (Theron Lamar Caudle, Asst. Atty. Gen., and Ellis N. Slack, Sp. Asst. to Atty. Gen., on the brief), for respondent.
Before BIGGS, Chief Judge, and O'CONNELL and KALODNER, Circuit Judges.
PER CURIAM.
The decision of the Tax Court will be affirmed upon its opinion as reported at 10 T.C. 996.